BRANDON', President,
(concurring);
I concur; but I am not clear that the idea is to be regarded as made by the attorney. ' When arraignment was”'a necessary part of trial, the prisoner was asked for his answer to *149the indictment after its reading, and he must make plea with his own lips; but the arraignment having Ibeen abolished by the Code, I do not see why a plea in his presence, though by the mouth of his attorney, is not his plea. The Code puts the plea in for him, though he utter not a word. But the want of the oath to the jury inevitably calls for a new trial. It does not appear that these defects in the proceedings were mentioned in the circuit court or passed on by it.